DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1-20 are objected to because of the following informalities:  
In Claim 1, line 15, the phrase “the first node” should be changed to – the first compute node --.
In Claim 1, line 19, the phrase “the first node” should be changed to – the first compute node --.
In Claim 11, line 13, the phrase “the first node” should be changed to – the first compute node --.
In Claim 11, line 15, the phrase “the first node” should be changed to – the first compute node --.
In Claim 16, line 1, the phrase “The system of claim 11” should be changed to – the system of claim 12 --.
the first node” should be changed to – the first compute node --.
In Claim 19, line 21, the phrase “the first node” should be changed to – the first compute node --.
Appropriate correction is required.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal 
4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,122,347 (Willcock). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claims 1-20 of the instant application are encompassed by claims 1-20 of US Patent No. 11,122,347 (Willcock).
Instant Application No. 17/404,698 (Claims 1 and 19)
US Patent No. 11,122,347 (Claims 1 and 20)
           A method performed by one or more data processing apparatus, the method comprising: 
         identifying a target arrangement of compute nodes for a computing workload;
          A method performed by one or more data processing apparatus, the method comprising: 
         receiving request data specifying requested compute nodes for a computing workload, the request data specifying a target arrangement of the compute nodes (i.e., see Claim 1 of US Patent No. 11,122,347);
selecting, from a set of building blocks that each include an m-dimensional arrangement of compute nodes, a subset of the building blocks for the computing workload, wherein:               each building block is connected to an optical network that includes two or more optical switches for each dimension of the m dimensions and, for each building block, a set of one-to-many switches; for each dimension of the m dimensions: each building block includes one or more segments of interconnected compute nodes along the dimension, each segment including a first compute node on a first end of 
selecting, from a superpod that includes a set of building blocks that each include an m- dimensional arrangement of compute nodes, a subset of the building blocks, wherein: each building block is connected to an optical network that includes two or more optical circuit switching (OCS) switches for each of the m dimensions; for each dimension of the m dimensions: each building block includes one or more segments of interconnected compute nodes along the dimension, each segment including a first compute node on a first end of the segment and a second compute 

determining a logical arrangement of the subset of the building blocks that matches the target arrangement of the compute nodes;
         determining a logical arrangement of the subset of compute nodes the building blocks that matches the target arrangement of the compute nodes, the logical arrangement defining, for each of the m dimensions, connections between the segments of each building block to

generating a workload cluster of compute nodes that includes the subset of the building blocks, the generating comprises: 
           configuring, for each dimension of the workload cluster, respective routing data for each of the two or more optical switches for the dimension, the respective routing data for each dimension of the workload cluster indicating how data of the computing workload is routed between compute nodes along the dimension of the workload cluster; and 
           configuring, based on the logical arrangement, at least a portion of the one-to-many switches such that the second compute node of each segment is connected to a same optical switch as a corresponding first compute node of a corresponding segment to which the second compute node Is connected in the logical arrangement.

the generating including comprises: configuring, for each dimension of the workload cluster, respective routing data for each of the two or more OCS switches for the dimension, the respective routing data for each dimension of the workload cluster specifying how data of the computing workload is routed between compute nodes along the dimension of the workload cluster; and configuring, based on the logical arrangement, at least a portion of the one-to- many switches such that the second compute node of each segment of compute nodes is connected to a same OCS switch as a corresponding first compute node of a corresponding segment to which the second compute node is connected in the logical arrangement; and causing the compute nodes of the workload cluster to execute the computing workload. that includes the subset of the building blocks, wherein the compute nodes of the workload cluster are and that is connected to 




	Regarding claim 2, as similarly described above, Willcock discloses wherein each optical switch comprises an optical circuit switch (OCS) (i.e., see Claims 1, 2, 6 of US Patent No. 11,122,347).
	Regarding claim 3, as similarly described above, Willcock discloses
further comprising causing the workload cluster to execute the computing workload (i.e., see Claims 1-6 of US Patent No. 11,122,347).

Regarding claim 5, as similarly described above, Willcock discloses wherein each segment of each dimension comprises a logical axis along the dimension (i.e., see Claims 1-6 of US Patent No. 11,122,347).
Regarding claim 6, as similarly described above, Willcock discloses wherein configuring, based on the logical arrangement, at least a portion of the one-to-many switches such that the second compute node of each segment is connected to a same optical switch as a corresponding first compute node of a corresponding segment to which the second compute node is connected in the logical arrangement comprises: identifying, for a first building block in the subset, a second building block in the subset that is logically adjacent to the first building block along a particular dimension; for each segment of the first building block along the particular dimension: identifying a corresponding segment of the second building block; identifying an optical switch to which the first compute node of the corresponding segment of the second building block is connected; and configuring the one-to-many switch to which the segment is connected to 
Regarding claim 7, as similarly described above, Willcock discloses wherein: the one or more additional portions of the first compute nodes is one additional portion of the first compute nodes; the one-to-many optical switches are one-to-two optical switches having one input and two outputs; and the first portion of the first compute nodes comprises half of the first compute nodes and the additional portion of the first compute nodes comprises half of the first compute nodes (i.e., see Claims 1-6 of US Patent No. 11,122,347).
Regarding claim 8, as similarly described above, Willcock discloses wherein the set of building blocks includes multiple workload clusters and wherein each workload cluster includes a different subset of the building blocks (i.e., see Claims 1-6 of US Patent No. 11,122,347).
Regarding claim 9, as similarly described above, Willcock discloses further comprising: receiving data indicating that a given building block of the workload cluster has failed; and replacing the given building block with an available building block (i.e., see Claims 1-6 of US Patent No. 11,122,347).
Regarding claim 10, as similarly described above, Willcock discloses


Instant Application No. 17/404,698 (Claim 11)
US Patent No. 11,122,347 (Claim 12)
        A system, comprising: 
        a set of building blocks that each include an m-dimensional arrangement of compute nodes; and
         A system, comprising:
          an optical network comprising a plurality of optical circuit switching (OCS) switches and a plurality of one-to-many optical switches; and
        a set of building blocks that each include an m-dimensional arrangement of compute nodes (i.e., 

an optical network comprising includes two or more optical switches for each dimension of the m dimensions and, for each building block, a set of one-to-many switches, wherein: each building block is connected to the optical network; for each dimension of the m dimensions:    each building block includes one or more segments of interconnected compute nodes along the dimension, each segment including a first compute node on a first end of the segment and a second compute node on a second end of the segment 

each building block is connected to the optical network; for each dimension of the m dimensions: each building block includes one or more segments of interconnected compute nodes along the dimension, each segment including a first compute node on a first end of the segment and a second compute node on a second end of the segment opposite the first end; a first portion of the first compute nodes are connected to a first OCS switch of two or more OCS switches for the dimension; one or more additional portions of the first compute nodes are connected to a respective additional OCS switch of the two or more OCS switches for the dimension; and the second compute node of each segment is connected to an input of a respective one-to-many optical switch having the input and multiple outputs, wherein a first output is connected to the first OCS switch and, for each additional portion of first compute nodes, a respective additional output is connected to the additional OCS switch for the additional portion of first compute nodes (i.e., see Claim 12 of US Patent No. 11,122,347).





	Regarding claim 12, as similarly described above, Willcock discloses further comprising an OCS manager implemented on one or more computers, the OCS manager being configured to: determine a logical arrangement of the subset of the building blocks that matches the target arrangement of the compute nodes; and generate a workload cluster of compute nodes that includes the subset of the building blocks, the generating comprises: configuring, for each dimension of the workload cluster, respective routing data for each of the two or more optical switches for the dimension, the respective routing data for each dimension of the workload cluster indicating how data of the computing workload is routed 
Regarding claim 13, as similarly described above, Willcock discloses wherein each optical switch comprises an optical circuit switch (OCS) (i.e., see Claims 1, 2, 6 of US Patent No. 11,122,347).
Regarding claim 14, as similarly described above, Willcock discloses wherein the set of one-to-many switches for each building block comprises a respective one-to-many switch for each segment of each dimension of the building block (i.e., see Claims 1-14 of US Patent No. 11,122,347).
Regarding claim 15, as similarly described above, Willcock discloses wherein each segment of each dimension comprises a logical axis along the dimension (i.e., see Claims 12-14 of US Patent No. 11,122,347).
Regarding claim 16, as similarly described above, Willcock discloses wherein configuring, based on the logical arrangement, at least a portion of the one-to-many switches such that the second compute node of each segment is connected 
Regarding claim 17, as similarly described above, Willcock discloses wherein: the one or more additional portions of the first compute nodes is one additional portion of the first compute nodes; the one-to-many optical switches are one-to-two optical switches having one input and two outputs; and the first portion of the first compute nodes comprises half of the first compute nodes and the additional portion of the first compute nodes comprises half of the first compute nodes (i.e., see Claims 12-14 of US Patent No. 11,122,347).


wherein the set of building blocks includes multiple workload clusters and wherein each workload cluster includes a different subset of the building blocks. 
	Regarding claim 20, as similarly described above, Willcock discloses wherein the set of one- to-many switches for each building block comprises a respective one-to-many switch for each segment of each dimension of the building block (i.e., see Claims 1 and 20 of US Patent No. 11,122,347).

Allowable Subject Matter
5.	Claims 1-20 are allowed (if overcome the double patenting above). 

6.	The following is an examiner’s statement of reasons for allowance: 
Claims 1-10, 19 and 20 are allowable because Altstaetter et al (Pub. No.: US 2019/0235929), Tamil et al (US Patent No. 7,272,309), and Wang (US Patent No. 6,529,301), takes alone or in combination, fails to teach identifying a target arrangement of compute nodes for a computing workload; selecting, from a set of building blocks that each include an m-dimensional arrangement of compute nodes, a subset of the building blocks for the computing workload, wherein: each building block is connected to an optical network that includes two or more 
Claims 11-18 are allowable because Altstaetter et al (Pub. No.: US 2019/0235929), Tamil et al (US Patent No. 7,272,309), and Wang (US Patent No. 6,529,301), takes alone or in combination, fails to teach a set of building blocks that each include an m-dimensional arrangement of compute nodes; and an optical network comprising includes two or more optical switches for each dimension of the m dimensions and, for each building block, a set of one-to-many switches, wherein: each building block is connected to the optical network; for each dimension of the m dimensions: each building block includes one or more segments of interconnected compute nodes along the dimension, each segment .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                       Conclusion
7.      The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Altstaetter et al (Pub. No.: US 2019/0235929) discloses reconfigurable computing cluster with assets closely coupled at the physical layer by means of an optical circuit switch.
Tamil et al (US Patent No. 7,272,309) discloses system and method of routing data at a photonic core.
Wang (US Patent No. 6,529,301) discloses optical switch and protocols for use therewith.


8.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or 

/HANH PHAN/Primary Examiner, Art Unit 2636